DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/8/2021.
Claims 1, 3, 5, 8 and 20 are amended.
Claim 2 is cancelled.
Claims 1, 3-17, 20 and 21 are pending in the current application.
Allowable Subject Matter
Claims 1, 3-17, 20 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a hull locating arrangement having a body at least partially suspended above at least a first hull, having a forward locating linkage and rearward locating linkage connected between the first hull and the body to constrain the hull in lateral, longitudinal, roll and yaw directions, the forward locating linkage including a forward radius arm being pivotally connected to either the body or the first hull by a first pivot, a first end of the drop link being pivotally connected to the other of either the body or the first hull by a second pivot and a second end of the forward radius arm being connected to a second end of the drop link by an intermediate pivot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//ANTHONY D WIEST/ Primary Examiner, Art Unit 3617